 


                                              UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF MICHIGAN
                                                    DETROIT DIVISION

CHERISSE M. LEWIS1,

              Plaintiff,                                                             Case No. 19-cv-10742
                                                                                     Hon. Matthew F. Leitman
v.

CREDIT ACCEPTANCE CORPORATION,

              Defendant.


                                 ORDER GRANTING JOINT MOTION TO STAY
                                    AND COMPELLING ARBITRATION

              This matter is before the Court on the Parties’ Joint Motion to Stay Matter

Pending Arbitration (the “Joint Motion”). It appearing to the Court that, based on

the Parties’ Joint Motion, a stay is warranted pending the outcome of arbitration

proceedings, it is hereby ADJUDGED and ORDERED that:

              The Parties’ Joint Motion to Stay Matter Pending Arbitration is

GRANTED; and

              Plaintiff shall be responsible for initiating the arbitration with either AAA or

              JAMS and shall be responsible for the filing fee; and

              This matter is STAYED pending the outcome of arbitration proceedings;

and


                                                            
1
     Plaintiff’s legal last name is Lewis. Case was filed erroneously with Plaintiff’s middle name as her last name. 

                                                                Page 1 of 2 
 
 


      The Clerk shall administratively close the file, which is subject to reopening

upon motion by any party; and

      The Parties shall notify the Court within fifteen (15) days of the conclusion

of arbitration proceedings.

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: April 3, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 3, 2019, by electronic means and/or ordinary
mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                      Page 2 of 2 
 
